Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
DeAnthony Doane appeals the district court’s order dismissing this 28 U.S.C. § 2254 (2006) action without prejudice for failure to comply with a court order. We have reviewed the record and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal for the reasons stated by the district court. Doane v. Johnson, No. 1:09-cv-01154-GBL-JFA (E.D. Va. filed Feb. 26, 2010; entered Mar. 1, 2010). We deny the motions for appointment of counsel and for an evidentiary hearing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.